Title: To James Madison from Francis Corbin, 30 July 1806
From: Corbin, Francis
To: Madison, James



Dear Sir
George Town. Col: Wednesday Morning July 30th. 1806

I intended, not merely as a matter of Etiquette, but from motives of sincere Respect and Esteem, to have waited on you tomorrow, previous to my return to Virginia, the next day.  This intention is strengthened by the Receipt of a letter this morning from my friend Mr. Brett Randolph, the Contents of which require that I should, in a peculiar manner, solicit the Honor of a conference with you, and eventually the favor of your Patronage.  It affords me an opportunity of manifesting those sentiments of attachment which I must feel for him from whom I can ask or receive a favor, & it will afford you an opportunity of displaying a degree of magnanimity and obliviscence of Injuries, which my long acquaintance with you convinces me cannot but be grateful to a Heart like yours.
Be pleased to say at what Hour it will be convenient & agreeable to you to see, Dear Sir, with the greatest Respect and Esteem, Your Mo: faithful & Obt. Servt.

Francis Corbin

